Tomlinson, Justice
(dissenting).
For tlie reasons now to be stated, and because of the importance of the majority decision, I feel compelled to dissent from the conclusion reached.
Plaintiff’s declaration alleged defendant Mitchell to be the owner of the automobile involved in this accident, and that it was being operated at the time with his knowledge and consent and on his business and that the proximate cause of the accident was its negligent operation at this time. These allegations clearly stated a cause of action against Mitchell.
Mitchell was a nonresident of Tennessee. The plaintiff was a resident of Davidson County. Therefore, the statute gives the plaintiff the right to sue Mitchell upon the cause of action stated in the declaration in Davidson County by service on the Secretary of State; at least, I can reach no other construction of the decision of this Court in Carroll v. Mathews, 172 Tenn. 590, 592, 113 S. W. (2d) 742. The majority of the Court seems not to so construe that decision. Having elected to exercise this right, the plaintiff was entitled to the issuance of counterpart summons to another county in Tennessee for service on defendant Gore.
Such was the record when Mitchell filed his plea in abatement wherein he admitted ownership of the car, but alleged that it was not being operated on his business at the time of the accident. 'If we stop right there it is crystal clear that this is nothing more than a plea of not guilty, whereby there is raised an issue of fact between the parties which can be determined only by a trial on the merits. It is no less a plea in bar than the plea that the car was not in fact being driven negligently.
*23Then Mitchell in his plea goes further by averring that the plaintiff did not make him a party defendant in good faith bnt for the sole purpose of conferring jurisdiction upon the Davidson County Court over the defendant Core. The demurrer of plaintiff to this plea did not have the legal effect of admitting this charge of the plea as to bad faith of the plaintiff. That was necessarily only a conclusion drawn by Mitchell from his assertion (which assertion may or may not be true) that his car was not being driven on his business at the time of the accident. In point is the holding in Crockett v. McLanahan, 109 Tenn. 517, 525, 72 S. W. 950, 952, 61 L. R. A. 139, wherein the Court held:
“It is alleged in the declaration there was no probable cause, or that defendant could not have reasonably supposed it necessary in his case, to have alleged the libelous matter. It is said the demurrer admits this allegation. It is well settled that ‘a-demurrer does not admit inferences from facts, nor conclusions of law averred. ’ ’ ’
In my opinion, the error made by plaintiff was in demurring to the plea in abatement rather than in moving to strike it. However, the demurrer raised the determinative question by its statement that ‘ ‘ a plea in abatement to the effect that an automobile involved in an accident was not on the business of the owner is a plea in bar going to the merits of the case”. However, this irregularity in plaintiff’s pleading is not fatal to his right to have the demurrer considered upon the-above mentioned point made therein to the same extent as if it had been made by a motion to strike. That seems to have been settled in the case of Klepper v. Powell, 53 Tenn. 503, a chancery case in which the proper procedure is to set the plea down for argument. In this situation the statement and holding of the Court was:
*24“Complainant did not pursue tlie regular and established practice in such case, and set the plea down for argument, for insufficiency, but filed' a special demurrer to the plea. While this was irregular, and a mode of raising the question, as far as we can find, unknown to our practice, yet as we have said in another case, such a demurrer may be treated as setting the plea down for argument; at any rate, it is but an error in form, not in substance. ’ ’
If' it should be made to appear during the trial of the cause upon its merits that this action was instituted against Mitchell in bad faith for the purpose only of fraudulently procuring jurisdiction of Gore in Davidson County, then at the time it is so made to appear by the evidence it would be proper for the Court to sustain Gore’s plea in abatement as well as to dismiss the suit at that time against Mitchell. Chickasaw Wood Products Co. v. Lane, 22 Tenn. App. 596, 605, 125 S. W. (2d) 164. The failure to do this was the error of the Trial Court in Achy v. Holland, 76 Tenn. 510, referred to in the majority opinion. The demurrer was sustained in that case, and the case heard upon its merits. It developed during the trial on the merits that McNeill was sued solely for the purpose of subjecting his co-defendants to a suit in McNeill’s county. Notwithstanding that jurisdiction had thus been obtained against these co-defendants by fraud, as shown upon the trial of the case, the Trial Court rendered judgment against these co-defendants. As I understand the case, it was at that point in the trial that this Court held that the Trial Court erred in not sustaining the plea in abatement of these co-defendants and in not dismissing the suit against them, it appearing that jurisdiction of their persons had been obtained by fraud.